DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment and the Terminal Disclaimer filed by applicant on 10/19/20.
3.	It is noted that in the amendment, applicant has amended claims 1-2, 4-5 and 9; canceled claims 11-20, and added a new set of claims, i.e., claims 21-26, into the application. As amended and newly-added, the pending claims are claims 1-10 and 21-26.
A review of the newly-added claims has resulted that the scope of the new claims is similar to that recited in the previously examined claims thus all pending claims are examined in the present office action.
Response to Arguments
4.	The submission of the Terminal Disclaimer and the amendments to the claims as provided in the amendment of 10/19/20, and applicant's arguments provided in the mentioned amendment, pages 7-8, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to the drawings as set forth in the office action of 7/17/2020, the cancelation of claim 11 as provided in the amendment of 10/19/2020 is sufficient to overcome the objection to the drawings.

C) Regarding to the rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 7/17/2020, the cancelation of claim 18 as provided in the amendment of 10/19/2020 is sufficient to overcome the rejection to the claim.
D) Regarding to the rejection of claims 1-17, 19 and 20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,317,576, as set forth in the office action of 7/17/2020, the amendments to the claims as provided in the amendment of 10/19/2020 is sufficient to overcome the rejection to the claims. 
However, the amendments to the claims raise new rejection of claims 1-10, 21-22 and 24-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10, 10,317,576 as provided in the present office action.
It is also noted that the new claim 22 is subjected to an objection under rule 37 CFR 1.75 because all features recited in claim 22 duplicate all features recited in claim 10.
E) Regarding to the rejection of claims 1-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,291,746, as set forth in the office action of 7/17/2020, the submission of the Terminal Disclaimer by applicant on 10/19/2020 is sufficient to overcome the rejection to the claims.
Information Disclosure Statement
5.	Some references, see Note below, listed in the information disclosure statement filed on 10/19/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each does not have a published date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: Each of the references titled as MATTHES, “Infrared Radiation”; MOSS ET AL, “Infrared Radiation”; OLIVA ET AL, “Ultraviolet Radiation and the Eye”; and THE VISION COUNCIL, “Finding Your Shades Protecting Your Vision” listed in the IDS of 10/19/2020 has not been considered and has been lined-through because each does not have a published date.
Drawings
6.         The drawings contain eight sheets of figures 1-8 were received on 6/10/19.  These drawings are approved by the examiner.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a coating stack disposed …the final layer” (lines 3-9). What does applicant mean by “a coating stack disposed either adjacent to the backside of the substrate” as recited in the mentioned feature.
b) Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the top-coat layer … 20 nm” (lines 1-2). The feature of “the top-coat layer” (line 1 ) lacks a proper antecedent basis.
c) The remaining claim is dependent upon the rejected base claim and thus inherits the deficiency thereof.
Double Patenting
9.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
10.	Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-10, 21-22 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,317,576. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in the present claims 1-10, 21-22 and 24 are readable from claims 1-10 of the US Patent No. 10,317,576.
In particular, the features recited in present claims 1 and 21 are readable from claim 1 of the Patent; the features recited in present claims 2-10 are readable from claims 2-10, respectively, of the Patent; and the features recited in present claim 24 are readable from claim 3 of the Patent.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 1, 3-4, 6-9, 23, 25 and 26, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cado et al (WO 2012/076714, submitted by applicant).
Cato discloses an antireflection coating on the back surface of an ophthalmic lens. The antireflection coating as described in pages 3-16 comprises the following features:
a) a substrate having a front surface and a rear surface, see page 3;
b) an antireflection coating formed on the back surface of the ophthalmic lens.
The structure of the coating as described in pages 3-16 comprises the following features:
b1) a stack constituted by a plurality of thin film layers constituted by layers of high refractive material and layers of low refractive material wherein the coating has an innermost end configured to be disposed proximal to the back surface of the lens and an outermost end configured to be disposed distal to the back surface of the lens wherein the final layer is a layer of low refractive material disposed at the outermost end, and a layer of high refractive material is disposed proximal to the final layer, see page 12, for example; 
b2) the layers of high refractive index material is made by metal oxide of Zr, Ti, Al, Y, Ta, Nd, La, Nb and PrTi which high refractive index is larger than 1.6, and the layers of low refractive index material is made by SiO.sub.2 or mixtures of Silica with alumina, which low refractive index is smaller than 1.5, see page 8;
b3) the thickness of each high refractive layer is in the range of 10 to 120 nm which covers the range of 50 to 70 nm, see page 9.
Applicant should note that the features thereof “the coating stack comprising at least a final layer … to the backside” (claim 1, lines 7-10) is understood as the coating stack has a final layer having low refractive index OR a final layer having high refractive index OR two final layers which one has a low refractive index and one has a high refractive index due to the use of the terms “at least a final layer” in the mentioned feature. 
b4) the coating comprises at least one intermediary layer of high refractive index and an intermediary layer of low refractive index wherein both layers are disposed more proximal than the final layers and wherein the intermediary layer of high refractive index is more proximal than the intermediary layer of low refractive index, see the embodiment described in page 12, lines 23-31, for example, in which the intermediary layer of high refractive index is the layer having a thickness in the range of 8 to 25 nm, and the intermediary layer of low refractive index is the layer having a thickness in the range of 10 to 35 nm; and
b5) an electrically conductive layer disposed between two of the thin-film layers of the antireflection coating wherein the electrically conductive layer having a thickness in the range of 1 to 15 nm, see page 11.
c) The lens further comprises one or more functional layers wherein the functional layers are disposed between the substrate of the lens and the antireflection coating and the functional layers are selected from the group consisting of a scratch-resistance coating, tinting, polarization, transitions and photochromatic treatment, see pages 13-14.
d) a top-coat layer having a thickness in the range of 1 to 10 nm, see page 15, for example.
e) the antireflection coating having a backside luminous reflectance factor (RV)  measured across wavelengths 380-780 nm does not exceed 1%, see page 3.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
16.	Claims 1, 4, 6-7, 23 and 26, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al (US Patent No. 8,481,148).
Adachi et al discloses a spectacle lens having a coating formed on at least one surface of the lens, see columns 1-2 and claim 1. The lens as described in columns 4-6 and shown in figs. 1-2 comprises the following features: 
a) a substrate lens (10) having a front surface and a back surface; and
b) an antireflection coating (11, 2) disposed on at least a surface of the substrate lens, see columns 1-2 and claim 1, which is understood as an antireflection coating is formed on a back surface of the substrate lens (10). Wherein the antireflection coating (11,2) is closed to a wear’s eye.
Regarding to the structure of the coating, as described in the mentioned paragraph, the coating comprises the following features:

b2) the coating has an innermost end configured to be disposed proximal to the back surface of the substrate lens and an outermost end configured to be disposed distal to the back surface of the substrate lens wherein the layer (27) of low refractive material is disposed at the outermost end and is the final layer of the coating stack; 
b3) the layer of high refractive index (22,24,26) is made by a metal oxide (Nb2O3) having a refractive index of at least 1.6, and the layer (21,23,25,27) is made by SiO2 having a refractive index of no greater than 1.5; 
b4) the final layer (27) of a low refractive index having a thickness of 98.3 nm which is inside the range of 90-110 nm.
Applicant should note that it was decided in the Courts that “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”, In re Wertheim, 541 F. 2d 257, 191 USPQ 90 (CCPA 1976); Titanium Metals Corporation of America, 227 USPQ 773 (Fed. Cir. 1985); In re Petering, 301 F. 2d 676, 133 USPQ 275 CCPA 1962).
b5) the coating (11,2) comprises at least one intermediary layer (22) of high refractive index and an intermediary layer (25) of low refractive index wherein both layers (22, 25) are disposed more proximal than the final layers (26,27) and wherein the intermediary layer (22) of 
b6) the coating comprises one or more additional layers (21-25) wherein the additional layers (21-25) are acting as transition layers. 
Regarding to the term of “ophthalmic” appeared on line 1 of each claims 23 and 26, such term is not given a patentable weight because the mentioned term is solely recited in preamble recitations in the claim. When reading the preamble in the context of the entire claim, the recitation of “ophthalmic” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
17.	Claim 23, as best as understood, is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomoda et al (US Publication No. 2014/0347625).
Tomoda et al discloses an optical lens. The optical lens as described in paragraphs [0056]-[0098] and shown in fig. 2 comprises the following features:
a) a substrate (2) having a front surface (2a) and a back surface (2b); and
b) a coating disposed adjacent to the back surface (2b) of the substrate (2).
Regarding to the structure of the coating, as described in the mentioned paragraph, the coating comprises the following features:

b2) the coating has an innermost end configured to be disposed proximal to the back surface of the substrate and an outermost end configured to be disposed distal to the back surface of the substrate wherein the layer (8) of low refractive material is disposed at the outermost end, and the layer (11) of high refractive material is disposed proximal to the layer (8) of low refractive material.
Regarding to the term of “ophthalmic” appeared on line 1 of the claim, such term is not given a patentable weight because the mentioned term is solely recited in preamble recitations in the claim. When reading the preamble in the context of the entire claim, the recitation of “ophthalmic” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
18.	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon (US Patent No. 7,443,608).

Regarding to the term of “ophthalmic” appeared on line 1 of the claim, such term is not given a patentable weight because the mentioned term is solely recited in preamble recitations in the claim. When reading the preamble in the context of the entire claim, the recitation of “ophthalmic” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
19.	Claim 26 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Ayguavives et al (US Publication No. 2015/0098058).
De Ayguavives et al discloses an ophthalmic lens having a front surface and a rear/back surface wherein an antireflection coating is formed on the rear/back surface of the lens, see Abstract, paragraph [0022] and claim 1.
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al.
It is noted that in the lens having an antireflection coating formed on at least one surface of the lens as provided by Adachi et al, while Adachi discloses that the intermediate layer (22) having a high refractive index has a thickness of 15.6 which is closed to the upper value of the range of 13-15 nm as claimed; however, Adachi et al does not disclose that the thickness of the mentioned layer is inside the mentioned range.
However, it is noted that the value of 15.6 nm as provided by Adachi et al is so closed to the upper value of 15 nm of the range as claimed that there is not any unexpected result is obtained between the coating provided by Adachi et al and that recited in claim 5 or it would have obvious to one skilled in the art before the effective filing date of the invention to utilize the coating formed on at least one surface of a substrate lens provided by Adachi et al and adjust the thickness of the intermediate layer of high refractive index constituted the coating so that the thickness of the intermediate layer is inside the ranges claimed or any similar range(s) to meet a particular application. Applicant should further note that it has been held in the Courts that a discovery an optimum value or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980); In re Wertheim, supra; Titanium Metals Corporation of America V. Banner, supra. 
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
24.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.